Citation Nr: 1759425	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  12-26 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. . Entitlement to a disability evaluation in excess of 10 percent for bilateral hearing loss.

2. Entitlement to an effective date earlier than July 28, 2010, for entitlement to a compensable rating for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Z. Sahraie, Associate Counsel



INTRODUCTION

The Veteran had active service in the United States Marine Corps from December 1963 to December 1967.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

This appeal was processed using the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this case should take into consideration the existence of these records.


FINDINGS OF FACT

1. From July 28, 2010, the date of claim for increase, the evidence reflects Level III hearing loss in the Veteran's right ear, and Level XI hearing loss in the left.

2. The Veteran initiated his claim for increase for bilateral hearing loss on July 28, 2010.  The record does not demonstrate a factually ascertainable increase in the level of disability prior to that date.


CONCLUSION OF LAW

1. The criteria for a rating of 20 percent for bilateral hearing loss, but no higher, are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.85, Diagnostic Code 6100 (2017).

2. The criteria for an effective date prior to July 28, 2010 for the award of an increased rating for bilateral hearing loss have not been met.  38 U.S.C. § 5110 (West 2014); 38 C.F.R. § 3.400 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to notify and assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Veteran has been provided notice letters throughout the appeal that address all notice elements required.  There has been no allegation of notice error in this case.  See Shinseki v. Sanders/Simmons, 556 U.S. 396 (2009).  

The Board has also satisfied its duty to assist.  38 U.S.C.A. § 5103A; 38 C.F.R. 3.159.  VA has obtained all identified and available treatment records for the Veteran.  In addition, the Veteran has undergone VA examinations in connection with the claims on appeal.  The Board finds the examinations adequate, because they include a review of the medical file, an interview of the Veteran, and examination findings supported by rationale.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In light of the foregoing, the Board finds that VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his appeal.  The Veteran has not identified any outstanding evidence that needs to be obtained.  

Entitlement to a disability evaluation in excess of 10 percent for bilateral hearing loss

Ratings for service-connected hearing loss range from noncompensable (0 percent) to 100 percent.  These ratings are based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination testing together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second.  In evaluating service-connected hearing loss, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

Diagnostic Code 6100 provides a table for rating purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment.  The hearing impairment is established by a state licensed audiologist including a controlled speech discrimination and the pure tone threshold average, which is the sum of the pure tone thresholds at 1000, 2000, 3000, and 4000 Hertz (Hz), divided by four.  See 38 C.F.R. § 4.85.  Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal row represents the ear having the poorer hearing and the vertical column represents the ear having the better hearing.  Id.

Under 38 C.F.R. § 4.86(a) (exceptional patterns of hearing impairment), when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear is to be evaluated separately.  The provisions of 38 C.F.R. § 4.86(b) provide that when the pure tone threshold is 30 decibels or less at 1000 Hz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be evaluated to the next higher Roman numeral.  

The Veteran contends that his hearing loss warrants a rating in excess of the 10 percent already assigned for the disability.  He has under gone several audiological examinations in connection with his claim.

On the authorized audiological evaluation in October 2010, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
50
60
60
LEFT
115
120+
120+
110
110

Speech audiometry revealed speech recognition ability of 82 percent in the right ear and of 0 percent in the left ear.

Based on the results of these tests, a Roman numeral III is designated for the right ear, and a Roman numeral XI for the left ear from Table VI of 38 C.F.R. § 4.85.  Intersecting the numeric designations to the applicable row and column for the right and left ear, a 20 percent rating is derived from Table VII of 38 C.F.R. § 4.85.  

On the authorized audiological evaluation in July 2016, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
35
55
60
65
LEFT
100+
100+
100+
100+
100+

Speech audiometry revealed speech recognition ability of 84 percent in the right ear and of 0 percent in the left ear.

Based on the results of these tests, a Roman numeral II is designated for the right ear, and a Roman numeral XI for the left ear from Table VI of 38 C.F.R. § 4.85.  Intersecting the numeric designations to the applicable row and column for the right and left ear, a 10 percent rating is derived from Table VII of 38 C.F.R. § 4.85.

The provisions of 38 C.F.R. § 4.86(b) are not applicable as no examination on record shows simultaneous puretone threshold of 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz in either ear.

In sum, application of the rating schedule to the audiometric findings, and resolving ambiguity in the Veteran's favor, warrants a rating of 20 percent, but no higher, from the date of the Veteran's claim for increase.  

Entitlement to an effective date earlier than July 28, 2010 for entitlement to a compensable rating for bilateral hearing loss

The general rule with respect to the effective date of an award of increased compensation is that the effective date of the award "shall not be earlier than the date of receipt of the application thereof."  38 U.S.C.A. § 5110 (a).  This statutory provision is implemented by regulation that provides that the effective date for an award of increased compensation will be the date of receipt of claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400 (o)(1) (2016). 

An exception to that rule applies, however, under circumstances where the evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of a claim for increased compensation.  If an increase in disability occurred within one year prior to the claim, the increase is effective as of the date the increase was "factually ascertainable."  38 U.S.C.A. 5110 (b)(2) (West 2015); Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. 3.400 (o)(1)(2) (2016); VAOPGCPREC 12-98 (1998).  If the increase occurred more than one year prior to date of receipt of the claim, the increase is effective the date of receipt of the claim.  If the increase occurred after the date of receipt of the claim, the effective date is the date of increase.  38 U.S.C.A. 5110 (b)(2) (West 2015); 38 C.F.R. § 3.400 (o)(1)(2) (2016).

The assignment of an effective date turns on the date of claim and the date that it was factually ascertainable that an increase was warranted.  In this case, the Veteran has been awarded a 20 percent rating for bilateral hearing loss from July 28, 2010, the date the Veteran initiated his claim for increase.  The record contains no evidence of a claim, formal or informal, prior to July 28, 2010, thus, any possible earlier effective date turns on whether an increase was factually ascertainable prior to July 28, 2010.

The record is bare of medical evidence, including any audiological testing, within a year of the Veteran's claim for increase.  Any increase in the Veteran's level of disability is therefore not factually ascertainable prior to the date of claim.  As it is not factually ascertainable that a compensable rating was warranted prior to this date, an earlier effective date is not assignable under the laws governing the assignment of effective dates.  


ORDER

Entitlement to a disability rating of 20 percent for bilateral hearing loss is granted.

Entitlement to an effective date prior to July 28, 2010, for an increased rating for bilateral hearing loss, is denied.








____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


